Per Curiam.

As presently constituted, the Board of Supervisors of Putnam County — consisting of one supervisor from each of the county’s six towns — is malapportioned. The court at Special Term, recognizing this, directed the board to adopt a plan of apportionment consistent with constitutional standards by July 1, 1969. In so doing, the court provided that, in the meantime and until such plan was adopted, the board should function under an interim plan employing weighted voting. The Appellate Division affirmed the resulting order.
*977We approve the weighted voting plan thus imposed upon the Board of Supervisors solely as a temporary, interim measure and refrain from considering or passing upon its constitutionality as a permanent scheme. However, since the courts below directed the board to adopt a permanent plan by July 1, 1969, the order appealed from should be modified so as to provide that the board act and adopt a plan of apportionment, meeting constitutional requirements, within six months from the time the enumeration of the county’s population according to the Federal census of 1970 becomes available and, except as so modified, affirmed. (See, e.g., Franklin v. Mandeville, 26 N Y 2d 65, 70.)
Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Breitel, Jasen and Gibson concur in Per Curiam opinion.
Ordered accordingly.